Exhibit 10.1

EXECUTION VERSION

AGREEMENT

This Agreement (“Agreement”), dated June 6, 2019 (“Effective Date”), is by and
among Verint Systems Inc. (“Company”), Neuberger Berman Investment Advisers LLC,
and the entities and natural persons listed on Exhibit A and their respective
Affiliates (as defined below) (collectively, “NB” and, together with the
individuals previously nominated by NB for election at the 2019 Annual Meeting
(as defined below), each a “NB Member”). Each of the Company and NB is a “Party”
to this Agreement and collectively they are the “Parties.”

RECITALS

 

A.

Each of the Company and NB has filed proxy materials with the Securities and
Exchange Commission (“SEC”) with respect to the election of directors at the
annual meeting of stockholders of the Company to be held on June 20, 2019 (the
“2019 Annual Meeting”);

 

B.

NB is deemed to beneficially own shares of common stock of the Company (“Common
Stock”) totaling, in the aggregate, 1,743,621 shares of the Common Stock issued
and outstanding on the June 5, 2019;

 

C.

NB submitted a letter to the Company dated March 22, 2019 (the “Nomination
Letter”) notifying the Company of its intent to nominate candidates for election
to the Company’s board of directors (“Board”) at the 2019 Annual Meeting;

 

D.

The Company and NB have determined to come to an agreement with respect to the
election of members of the Board, including those to be elected at the 2019
Annual Meeting, certain matters related to the 2019 Annual Meeting and certain
other matters including additional disclosures set forth in a joint press
release, as provided in this Agreement.

In consideration of the foregoing premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto,
intending to be legally bound hereby, agree as follows:

1.    Board Appointments; 2019 Annual Meeting; Board Matters.

(a)    The Company agrees to take all necessary actions to nominate at the 2019
Annual Meeting those individuals set forth in the Company’s definitive proxy
statement filed with the SEC on May 8, 2019 (the “Agreed Slate”) for election to
serve as directors until the 2020 annual meeting of the stockholders of the
Company (the “2020 Annual Meeting”).



--------------------------------------------------------------------------------

(b)    NB hereby irrevocably withdraws the Nomination Letter on the Effective
Date and agrees not to: (i) nominate any person for election at the 2019 Annual
Meeting, (ii) submit any proposal for consideration at, or bring any other
business before, the 2019 Annual Meeting, directly or indirectly,
(iii) initiate, encourage or participate in any “withhold” or similar campaign
with respect to the 2019 Annual Meeting, directly or indirectly, or
(iv) publicly or privately encourage or support any other stockholder to take
any of the actions described in this Section 1(b).

(c)    At the 2019 Annual Meeting, NB agrees to appear in person or by proxy and
vote all of the shares of Common Stock over which it has voting power (i) in
favor of the election of the Agreed Slate, (ii) to ratify the appointment of
Deloitte & Touche LLP as the Company’s independent registered public accounting
firm for the current fiscal year, (iii) in accordance with the Board’s
recommendation with respect to the Company’s “say-on-pay” proposal, and (iv) in
accordance with the Board’s recommendation with respect to the Company’s 2019
Long-Term Stock Incentive Plan.

(d)    NB agrees that it will cause each of its Affiliates and Associates and
the other NB Members to comply with NB’s obligations under this Agreement and
shall be responsible for the failure of any Affiliate or Associate or other NB
Member to do so. As used in this Agreement, the terms “Affiliate” and
“Associate” will have the respective meanings set forth in Rule 12b-2
promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended, or the rules or regulations promulgated
thereunder (the “Exchange Act”) and will include all persons or entities that,
subsequent to the Effective Date, become Affiliates or Associates of any person
or entity referred to in this Agreement.

(e)    The Corporate Governance & Nominating Committee of the Board will work in
good faith to identify for the Board, and the Board will work in good faith to
appoint, an additional director (the “Additional Director”) to the Board who has
substantial experience as a senior operating executive in the software industry,
preferably with experience in cloud transitions, as promptly as reasonably
practicable after the date hereof but in any event prior to December 31, 2019.

(f)    As promptly as practicable after the execution of this Agreement, (i) the
Company will take down the website www.VoteVerint.com, (ii) NB will take down
the website betterverint.com, and (iii) each Party will remove all materials on
its respective websites that negatively reference the other Party in connection
with the proxy contest (except for (x) third-party controlled links to documents
publicly filed with the SEC, and (y) replays or transcripts from Verint’s
earnings calls). During the Standstill Period, neither Party will take any
actions that are inconsistent with this Section 1(f).

2.    Standstill Provisions.

(a) NB agrees that, from the date of this Agreement until the earliest of (i) 15
business days prior to the deadline for the submission of stockholder
nominations for the 2020 Annual Meeting, (ii) 100 days prior to the first
anniversary of the 2019 Annual Meeting, or (iii) the date of a material breach
by Verint of the provisions of this Agreement, (“Standstill Period”), neither it
nor any of its Affiliates or Associates nor any other NB Member will, and it
will cause each of its Affiliates and Associates and each other NB Member not
to, directly or indirectly, in any manner:

 

-2-



--------------------------------------------------------------------------------

(i)    engage in any solicitation of proxies or consents or become a
“participant” in a “solicitation” (as such terms are defined in Regulation 14A
under the Exchange Act) of proxies or consents (including, without limitation,
any solicitation of consents that seeks to call a special meeting of
stockholders), in each case, with respect to the securities of the Company;

(ii)    form, join or in any way participate in any “group” (within the meaning
of Section 13(d)(3) of the Exchange Act), with respect to the securities of the
Company (other than a “group” that consists exclusively of the persons
identified on Exhibit A for purposes consistent with this Agreement), except
that nothing in this Agreement will limit the ability of an Affiliate or
Associate of NB to join the NB “group” following the execution of this
Agreement, so long as any such Affiliate or Associate has executed and delivered
to the Company a written joinder agreeing to be bound by the terms and
conditions of this Agreement;

(iii)    deposit any securities of the Company in any voting trust or subject
any securities of the Company to any arrangement or agreement with respect to
the voting of any securities of the Company, other than any such voting trust,
arrangement or agreement solely among the members of NB and otherwise in
accordance with this Agreement;

(iv)    nominate or seek to nominate, or encourage any other person to nominate
or seek to nominate, any individual in a “contested solicitation” for the
election or removal of directors with respect to the Company or initiate,
encourage or participate in any other action with respect to the election or
removal of any directors; provided that NB may take actions in furtherance of
identifying director candidates in connection with the 2020 Annual Meeting so
long as such actions are taken on a confidential basis and do not create a
public disclosure obligation for NB or the Company;

(v)    (A) initiate, encourage or participate in any proposal (pursuant to Rule
14a-8 under the Exchange Act or otherwise) for consideration by stockholders at
any annual or special meeting of stockholders of the Company or through any
referendum of stockholders of the Company, (B) initiate, encourage or
participate in any offer, proposal or transaction (with or without conditions)
with respect to a merger, takeover offer, acquisition, recapitalization,
restructuring, disposition or other business combination involving the Company
or (C) solicit a third party to make an offer or proposal with respect to any
merger, takeover offer, acquisition, recapitalization, restructuring,
disposition or other business combination involving the Company or encourage or
support any third party in making such an offer or proposal;

(vi)    seek to advise, encourage, support or influence any person with respect
to the voting or disposition of any securities of the Company at any annual or
special meeting of stockholders, except for advice to clients of NB in the
ordinary course of business;

(vii)    institute, solicit, assist or join, as a party, any litigation,
arbitration or other proceeding against or involving the Company or any of its
current or former directors or officers (including derivative actions) other
than to enforce the provisions of this Agreement; or

 

-3-



--------------------------------------------------------------------------------

(viii)    initiate, encourage or participate in any request or submit any
proposal to amend or waive the terms of this Agreement other than through
non-public communications with the Company that would not trigger public
disclosure obligations for any Party.

(b)    NB will cause all NB Members not to (i) take any action, or (ii) make any
statement regarding the Company that is inconsistent with or not in compliance
with this Agreement. The exercise by any NB Member of its voting rights with
respect to any matter (other than those specified in Section 1(c)) submitted to
a vote of stockholders at the 2019 Annual Meeting or any special meeting of
stockholders shall not, in and of itself, constitute a violation of this
Section 2.

3.    Representations and Warranties of the Company.

The Company represents and warrants to NB that (a) the Company has the corporate
power and authority to execute and deliver this Agreement, (b) this Agreement
has been duly and validly authorized, executed and delivered by the Company,
constitutes a valid, binding obligation of the Company and is enforceable
against the Company in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors or by general equity principles (collectively, “Enforceability
Exceptions”), and (c) the execution, delivery and performance of this Agreement
by the Company does not and will not (i) violate or conflict with any law, rule,
regulation, order, judgment or decree applicable to the Company or (ii) result
in any breach or violation of or constitute a default (or any event that with
notice or lapse of time or both could constitute a breach, violation or default)
under or pursuant to, or result in the loss of a material benefit under, or give
any right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which the Company is a party or by which it is bound.

4.    Representations and Warranties of NB.

NB represents and warrants to the Company that (a) each of NB’s authorized
signatories named on the signature page of this Agreement has the power and
authority to execute and deliver this Agreement and any other documents or
agreements to be entered into in connection with this Agreement, (b) this
Agreement has been duly and validly authorized, executed and delivered by each
NB Member that is a signatory hereto, constitutes a valid, binding obligation of
each NB Member that is a signatory hereto and is enforceable against each such
NB Member in accordance with its terms, except as such enforcement may be
limited by the Enforceability Exceptions, (c) the execution of this Agreement,
the consummation of any of the transactions contemplated by the Agreement and
the fulfillment of the terms of this Agreement, in each case in accordance with
the terms of this Agreement, will not conflict with or result in a breach

 

-4-



--------------------------------------------------------------------------------

or violation of the organizational documents of any such NB Member as in effect
on the Effective Date, (d) the execution, delivery and performance of this
Agreement by each such NB Member does not and will not (i) violate or conflict
with any law, rule, regulation, order, judgment or decree applicable to such NB
Member or (ii) result in any breach or violation of or constitute a default (or
any event that with notice or lapse of time or both could constitute a breach,
violation or default) under or pursuant to, or result in the loss of a material
benefit under, or give any right of termination, amendment, acceleration or
cancellation of, any organizational document, agreement, contract, commitment,
understanding or arrangement to which such NB Member is a party or by which it
is bound, (e) as of June 5, 2019, NB is deemed to beneficially own in the
aggregate 1,743,621 shares of Common Stock and $9,300,000 principal amount of
1.5% Convertible Senior Notes, and (f) as of the Effective Date, NB does not
have, or have any right to acquire, any interest in any other securities of the
Company (or any rights, options or other securities convertible into,
exercisable or exchangeable for such securities or any obligations measured by
the price or value of any securities of the Company or any of its Affiliates,
including any swaps or other derivative arrangements designed to produce
economic benefits and risks that correspond to the ownership of Common Stock, in
each case (i) whether or not convertible, exercisable or exchangeable
immediately or only after the passage of time or the occurrence of a specified
event, (ii) whether or not any of the foregoing would give rise to beneficial
ownership (as determined under Rule 13d-3 promulgated under the Exchange Act),
(iii) whether or not to be settled by delivery of Common Stock, payment of cash
or by other consideration, and (iv) without regard to any short position under
any such contract or arrangement).

5.    Press Release; SEC Filing.

(a)    Promptly following the execution of this Agreement, the Company and NB
will jointly issue a mutually agreeable press release (the “Mutual Press
Release”) announcing certain terms of this Agreement, in the form attached as
Exhibit B. Before the issuance of the Mutual Press Release, neither the Company
nor NB will issue any press release or public announcement regarding this
Agreement without the advance written consent of the other Party. During the
Standstill Period, neither the Company nor NB will make any public announcement
or statement that is inconsistent with or contrary to the statements made in the
Mutual Press Release, except as required by law or the rules of any stock
exchange or with the advance written consent of the other Party.

(b)    Promptly following the execution of this Agreement, the Company will file
a Current Report on Form 8-K with the SEC reporting the entry into this
Agreement in the form attached hereto as Exhibit C.

6.    Mutual Non-Disparagement.

Except as required by law, each Party covenants and agrees that, during the
Standstill Period, or if earlier, until such time as the other Party or any of
its agents, subsidiaries, Affiliates, successors, assigns, officers, key
employees or directors has

 

-5-



--------------------------------------------------------------------------------

breached this Section 6, neither it nor any of its agents, subsidiaries,
Affiliates, successors, assigns, officers, key employees or directors will in
any way publicly disparage, call into disrepute, defame, slander or otherwise
criticize the other Party or the other Party’s subsidiaries, Affiliates,
successors, assigns, officers (including any current officer of a Party or a
Party’s subsidiaries who no longer serves in such capacity following the
Effective Date), directors (including any current director of a Party or a
Party’s subsidiaries who no longer serves in such capacity following the
Effective Date), employees, stockholders, agents, attorneys or representatives,
or any of their products or services, in any manner that would damage the
business or reputation of such other Party, its products or services or its
subsidiaries, Affiliates, successors, assigns, officers (or former officers),
directors (or former directors), employees, stockholders, agents, attorneys or
representatives. For the avoidance of doubt, any materials publicly released by
either Party prior to the date of this Agreement will not be deemed to be in
breach of this provision.

7.    Expenses.

The Company will reimburse NB for its reasonable, documented out-of-pocket fees
and expenses (including outside expenses for legal, consulting, proxy
solicitation, and custom research expenses) paid or payable to third parties as
of the Effective Date in connection with the matters related to the 2019 Annual
Meeting and the negotiation and execution of this Agreement, provided that such
reimbursement will not exceed $925,000 in the aggregate to NB as a whole.

8.    Access.

During the Standstill Period, the Company will allow NB to participate in
investor events, management meetings with investors, and investor roadshows,
whether hosted by the Company or by third parties (to the extent the Company has
control over the invitee list), consistent with what is given to other firms
with investments in the Company of a similar size.

9.    Specific Performance.

NB, on the one hand, and the Company, on the other hand, acknowledge and agree
that irreparable injury to the other Party would occur if any of the provisions
of this Agreement were not performed in accordance with their specific terms or
were otherwise breached and that such injury would not be adequately compensable
by the remedies available at law (including the payment of money damages). The
Parties accordingly agree that NB, on the one hand, and the Company, on the
other hand (as applicable, “Moving Party”), will each be entitled to specific
enforcement of, and injunctive relief to prevent any violation of, the terms of
this Agreement and the other Party will not take action, directly or indirectly,
in opposition to such relief sought by the Moving Party on the ground that any
other remedy or relief is available at law or in equity. This Section 9 is not
the exclusive remedy for any violation of this Agreement.

 

-6-



--------------------------------------------------------------------------------

10.    Severability.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
will remain in full force and will in no way be affected, impaired or
invalidated. The Parties hereby stipulate and declare it to be their intention
that the Parties would have executed the remaining terms, provisions, covenants
and restrictions without including any such term, provision, covenant or
restriction that may after the Effective Date be declared invalid, void or
unenforceable. In addition, the Parties agree to use their best efforts to agree
upon and substitute a valid and enforceable term, provision, covenant or
restriction for any such term, provision, covenant or restriction that is held
invalid, void or unenforceable by a court of competent jurisdiction.

11.    Notices.

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by electronic mail; or (iii) one
business day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the receiving Party. The addresses
and facsimile numbers for such communications will be:

If to the Company:

 

      Verint Systems Inc.       175 Broadhollow Road       Melville, New York
11747       Attention: Chief Administrative Officer       Email:
peter.fante@verint.com

with a copy (which will not constitute notice) to:

 

 

      Jones Day       250 Vesey Street       New York, New York 10281      

Attention:   Randi Lesnick, Esq.

     

          Justin Macke, Esq.

     

Email:   rclesnick@jonesday.com

     

         jamacke@jonesday.com

 

-7-



--------------------------------------------------------------------------------

If to NB or any member thereof:

      Neuberger Berman Investment Advisers LLC       1290 Avenue of the Americas
      New York NY 10104       Attention: William Braverman, Esq.       Email:
William.Braverman@nb.com

with a copy (which will not constitute notice) to:

 

      Fried Frank Harris Shriver & Jacobson LLP       One New York Plaza      
New York, New York 10004       Attention: Warren S. de Wied, Esq.       Email:
warren.de.wied@friedfrank.com

12.    Applicable Law.

This Agreement will be governed by and construed in accordance with the laws of
the State of Delaware without giving effect to the choice of law principles of
such state. Each Party irrevocably and unconditionally consents to the exclusive
institution and resolution of any action, suit or proceeding of any kind or
nature with respect to or arising out of this Agreement brought by any Party in
the Chancery Court of the State of Delaware and the appellate courts thereof.
Each Party irrevocably and unconditionally waives any objection to the laying of
venue of any action, suit or proceeding arising out of this agreement in such
court, and further irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum. The Parties
agree that a final judgment in any such dispute will be conclusive and may be
enforced in other jurisdictions by suits on the judgment or in any other manner
provided by law. The Parties agree that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in this
Section 12 or in such other manner as may be permitted by applicable law, will
be valid and sufficient service thereof. Each of the Parties, after consulting
or having had the opportunity to consult with counsel, knowingly, voluntarily
and intentionally waives any right that such Party may have to a trial by jury
in any litigation based upon or arising out of this Agreement or any related
instrument or agreement, or any of the transactions contemplated thereby, or any
course of conduct, dealing, statements (whether oral or written), or actions of
any of them. No Party will seek to consolidate, by counterclaim or otherwise,
any action in which a jury trial has been waived with any other action in which
a jury trial cannot be or has not been waived.

13.    Counterparts.

This Agreement may be executed in multiple counterparts, each of which is an
original and which collectively are a single instrument, effective when
counterparts have been signed by each Party and delivered to the other Party
(including by means of electronic delivery or facsimile).

 

-8-



--------------------------------------------------------------------------------

14.    Entire Agreement; Amendment and Waiver; Successors and Assigns; Third
Party Beneficiaries.

This Agreement contains the entire understanding of the Parties with respect to
its subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the Parties other
than those expressly set forth in this Agreement. No modifications of this
Agreement can be made except in writing signed by an authorized representative
of each of the Company and NB, except that the signature of an authorized
representative of the Company will not be required to permit an Affiliate of NB
to agree to be listed on Exhibit A and be bound by the terms and conditions of
this Agreement. No failure on the part of any Party to exercise, and no delay in
exercising, any right, power or remedy under this Agreement will operate as a
waiver, nor will any single or partial exercise of such right, power or remedy
by such Party preclude any other or further exercise of that or any other right,
power or remedy. All remedies hereunder are cumulative and are not exclusive of
any other remedies provided by law. The terms and conditions of this Agreement
will be binding upon, inure to the benefit of and be enforceable by the Parties
and their successors, heirs, executors, legal representatives and permitted
assigns. No Party will assign this Agreement or any rights or obligations under
this Agreement without the advance written consent of the other Party. This
Agreement is solely for the benefit of the Parties and is not enforceable by any
other persons.

[The remainder of this page is intentionally blank.]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the Effective Date.

 

VERINT SYSTEMS INC. By:   /s/ Peter Fante Name:   Peter Fante Title:   Chief
Administrative Officer

 

[Signature Page to Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the Effective Date.

 

NEUBERGER BERMAN INVESTMENT ADVISERS LLC By:   /s/ Joseph Amato Name:   Joseph
Amato Title:   President—Equities NEUBERGER BERMAN INVESTMENT ADVISERS HOLDINGS
LLC By:   /s/ Heather Zuckerman Name:   Heather Zuckerman Title:   Executive
Vice President NEUBERGER BERMAN GROUP LLC By:   /s/ Heather Zuckerman Name:  
Heather Zuckerman Title:   Executive Vice President and Chief of Staff NBSH
ACQUISITION, LLC By:   /s/ Heather Zuckerman Name:   Heather Zuckerman Title:  
Administrative Member NEUBERGER BERMAN BRETON HILL ULC By:   /s/ Vanessa
Rosenthal Name:   Vanessa Rosenthal Title:   Chief Operating
Officer—Quantitative and Multi-Asset Class Investments

 

[Signature Page to Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the Effective Date.

 

NB ACQUISITIONCO ULC By:   /s/ Heather Zuckerman Name:   Heather Zuckerman
Title:   Executive Vice President NEUBERGER BERMAN CANADA HOLDINGS LLC By:   /s/
Heather Zuckerman Name:   Heather Zuckerman Title:   Executive Vice President
BENJAMIN NAHUM, individually /s/ Benjamin Nahum AMIT SOLOMON, individually /s/
Amit Solomon

 

[Signature Page to Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

 

1.

Neuberger Berman Investment Advisers LLC

 

2.

Neuberger Berman Investment Advisers Holdings LLC

 

3.

Neuberger Berman Group LLC

 

4.

NBSH Acquisition LLC

 

5.

Neuberger Berman Breton Hill ULC

 

6.

NB Acquisitionco ULC

 

7.

Neuberger Berman Canada Holdings LLC

 

8.

Mr. Benjamin Nahum

 

9.

Mr. Amit Solomon



--------------------------------------------------------------------------------

EXHIBIT B

Press Release

See attached.



--------------------------------------------------------------------------------

EXHIBIT C

8-K

See attached.